DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 05, 2020.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,212,777 (Goletto) in view of U.S. 5,013,518 (Nielinger).
Goletto discloses copolyamides which are based on caprolactam (meets applicants’ lactam (A)), dimer fatty acid (meets applicants’ dimer acid (B1)) and hexamethylene diamine (meets applicants’ diamine (B2)), wherein the dimer fatty acid and hexamethylene diamine are present as “an essentially stoichiometrically balanced salt” (meets an essentially equimolar amount of applicants’ (B1) and (B2)) (e.g., abstract, C3:22-25, examples, claims).  The copolyamides are suitable for use in the fields of molding, injection molding and extrusion (C4:61-68).
Goletto exemplifies (e.g., Table 1) various 80/20, 70/30 and 50/50 copolyamides based on caprolactam (meets applicants’ lactam (A) and content thereof) and a stoichiometrically balanced salt of hexamethylene diamine and dimer fatty acid (meets applicants’ monomer mixture (B) and content thereof consisting of an essentially equimolar amount of  dimer acid (B1) and  diamine (B2)).  Inasmuch as the exemplified copolyamides meet applicants’ requirements, in terms of the types of monomers used and their contents, it is reasonably believed that they are necessarily the same as applicants’ copolyamide.  The onus is shifted to applicants to establish that the presently claimed copolyamide is not the same as or obvious from that set forth by Goletto.
In essence, Goletto differs from present claim 1 in not expressly setting forth the production of a film comprising the exemplified copolyamides.  To the extent it is known to use similarly constituted copolyamides, i.e., based on caprolactam and equimolar quantities of dimeric fatty acids and diamines, in the production of films, per Nielinger (abstract, C2:13-25), it would have been within the purview of one having ordinary skill in the art to use Goletto’s copolyamides in the production of films with the reasonable 
 As to claim 2, Goletto’s copolyamide is derived from ε-caprolactam.
	As to claim 3, Goletto’s stoichiometrically balanced salt of hexamethylene diamine and dimer fatty acid meets an essentially equimolar amount of applicants’  dimer acid (B1) and diamine (B2).
	As to claim 4, Goletto’s copolyamide is derived from hexamethylene diamine.
	As to claim 5, Goletto’s exemplified Empol 1010 dimer fatty acid is prepared from an unsaturated C18 fatty acid (e.g., C6:14-22).
As to claim 6, inasmuch as Goletto’s exemplified copolyamides meet the claimed copolyamide, both in terms of the types of monomers used and their contents, it is reasonably believed that they would necessarily possess the same viscosity number because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).

As to claim 8, Goletto’s exemplified copolyamides 11, 12 and 16-18 (Table 1) have a melting point ranging from 174 to 209 ˚C.
As to product-by-process claim 10, it is not seen that the patentability of the claimed film depends on its method of production.  In any event, it would have been within the purview of one having ordinary skill in the art to employ any conventional process (inclusive of those presently recited) in the production of a film from Goletto’s copolyamides.
As to claim 12, given its production method, it is reasonably believed that Goletto’s copolyamide is a random copolymer.
As to claim 14, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  It would have been within the purview of one having ordinary skill in the art to use a film produced from Goletto’s copolyamides in any desired film application (inclusive of that presently claimed).
Response to Arguments
6.	Applicant’s arguments and amendments filed March 24, 2021 have been fully considered and are persuasive.  Therefore, the rejections over U.S. 2003/0232962 (Scholl) and U.S. 5,989,697 (Gebben) have been withdrawn.  
7.	The terminal disclaimer filed on January 15, 2021 is accepted.  The nonstatutory double patenting rejections over 16/333,105 and 16/332,986 have been withdrawn.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANA L. WOODWARD/Primary Examiner, Art Unit 1765